DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
A provided by 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
		(1) A product and a process specially adapted for the manufacture of said product; or
		(2) A product and process of use of said product; or

		(4) A process and an apparatus or means specifically designed for carrying out the said process; or
		(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

The species are as follows:
		Species 1:  Figs. 1-5A, 6, 10, 16A, and 16B; Claims 1-3 and 5-6,
		Species 2:  Figs. 1 and 11-12C; Claims 1-3 and 5-6; and
		Species 3:  Figs. 1 and 13-15C; Claims 1-4 and 6-7.
	
	Applicant is required, in reply to this Action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
		Species 1 and Species 2 and Species 3 each lack unity of invention because even though the inventions of these species require the technical feature of having an inner-side circumferential surface of the protruding opening portion is connected to an inner-side circumferential surface of the back pressure opening portion, this technical feature is not a special technical feature as it does not make a contribution over at least the prior art of Nishikawa (US2017/0184104) (NISHIKAWA) (which is listed on the information disclosure statement (IDS) filed by Applicant on May 18, 2020).
		Specifically, it is noted that the features recited in independent Claim 1 which are common to all of the claims are disclosed by NISHIKAWA as follows:
	
		A vane pump (1, title, Abstract, Figs. 1-23B) comprising: 
		a rotor (20, ¶ 0042, line 3, Figs. 1 and 2) having a plurality of slits (23(s)) formed in a radiating pattern, the rotor (20) being rotationally driven (¶ 0042); 
		a plurality of vanes (multiple vanes 30(s)) received in the slits (vane grooves 23(s), ¶ 0048, line 7) in a freely slidable manner (¶ 0050, last three (3) lines); 
		a cam ring (cam ring 40, ¶ 0042, last three (3) lines) having an inner circumference cam face (inner circumferential cam ring surface 42, ¶ 0051, line 3) with which tip end portions of the vanes (30(s)) are brought into sliding contact (Figs. 6A and 6B); 
		a side member (inner plate 50, ¶ 0051, line 5) brought into contact with one-side surfaces of the rotor (20) and the cam ring (40); 
		pump chambers (spaces between adjacent 30(s)) formed by the rotor (20), the cam ring (40), and adjacent vanes (adjacent 30(s)); and 
		back pressure chambers (columner groove 232(s), ¶ 0081, line 6) formed in the slits (23(s)) by base-end portions of the vanes (30(s)), wherein 
		the side member (inner plate 50, ¶ 0062, line 1, Figs. 2 and 8A) is provided with:
		a back pressure opening portion (inner-plate low pressure side recess portion 534a, ¶ 0069, line 2) opening at a sliding-contact surface in sliding contact with the rotor (20), the back pressure opening portion (534a) being configured to communicate with the back pressure chambers (232(s), ¶ 0069); and 
		a protruding opening portion (recess portion 534c, ¶ 0069, last three (3) lines) protruding along a rotating direction of the rotor (20) from an end portion of the back pressure opening portion (534a) on a communication-finishing side, where communication between the back pressure opening portion (534a) and the back pressure chambers (232(s)) finishes as the rotor (20) is rotated, and wherein 
		an inner-side inner circumferential surface (A, Examiner’s ANNOTATED Fig. 8A of NISHIKAWA) of the protruding opening portion (534c) is connected to an inner-side inner circumferential surface (B, Examiner’s ANNOTATED Fig. 8A of NISHIKAWA) of the back pressure opening portion (534a).   

    PNG
    media_image1.png
    499
    384
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 8 of NISHIKAWA

	Thus, as noted above, the features common to all the claims do not constitute "special technical features" since they do not make a contribution over the prior art in light of at least the prior art evidence of NISHIKAWA.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR
1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
A telephone call was not made to request an oral election to the above restriction requirement due to the complexities of the disclosure relative to the election that needs to be made.

Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number
is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00
PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W THIEDE/Examiner, Art Unit 3746 
Tuesday January 11, 2022- 46 -
/Mary Davis/Primary Examiner, Art Unit 3746